Citation Nr: 0013390	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  95-24 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Whether the appellant's income is a bar to receipt of 
improved death pension benefits.


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1940 
to October 1945.  The veteran died in February 1995.  The 
appellant is the veteran's widow.

This appeal arises from a June 1995 rating decision of the 
Baltimore, Maryland, regional office (RO) which determined 
that the appellant's family income exceeded the pension 
income limit for a surviving spouse with no dependents.  The 
notice of disagreement was received in June 1995.  The 
statement of the case was issued in June 1995.  The 
appellant's substantive appeal was received in August 1995.  
In November 1995, the appellant canceled the hearing at the 
RO scheduled for that same month.

This matter was remanded by the Board of Veterans' Appeals 
(Board) in July 1998 and November 1999 for the purpose of 
affording due process to the appellant, and it has been 
returned to the Board for appellate review.


REMAND

In a recent precedent opinion, the Office of the VA General 
Counsel held that the last sentence of 38 C.F.R. § 3.272(h) 
was inconsistent with 38 U.S.C. § 1503(a)(3), in providing 
that expenses of a veteran's last illness paid by the 
veteran's surviving spouse subsequent to the veteran's death, 
but prior to the date of the surviving spouse's entitlement 
to death pension, may not be deducted from countable income 
for the purpose of determining entitlement to improved death 
pension.  The General Counsel further concluded that "VA may 
not rely upon the last sentence of 
38 C.F.R. § 3.272(h) as a basis for denying a death pension 
claim or reducing the amount of benefits payable."  Finally, 
it was determined that Congress' intent in enacting Public 
Law No. 98-369, to limit retroactive payments of pension in 
the cases of claimants who file claims more than 45 days 
after the date of a veteran's death, did not provide an 
adequate basis for prohibiting consideration of expenses of a 
veteran's last illness in determining prospective entitlement 
for the period following the date of a claim for improved 
death pension.  VAOPGCPREC 1-2000 
(March 28, 2000).

A review of the record shows that the veteran died in 
February 1995, and that the appellant filed a claim for death 
pension benefits in May 1995.  She reported that she had 
debt/expenses related to the veteran's funeral, as well as 
personal medical expenses.  The evidence of record, however, 
reveals that the expenses related to the veteran's burial 
were paid by the veteran's daughter, and that a burial 
allowance and plot allowance were payed to the daughter in 
May 1995.  Nevertheless, the appellant also listed medical 
expenses that pertained to the veteran.  Specifically, she 
indicated that she had "monthly" payments due to the 
Frederick Memorial Hospital and Drs. Perez, Colon, Kalaria, 
Cowen, and Middletown.  Subsequent statements received from 
the appellant contain similar allegations of unreimbursed 
medical expenses related to the veteran's last illness.  
There is no evidence that the RO attempted to verify these 
claimed expenditures/payments.

In June 1995, the RO denied the appellant's claim for a non-
service-connected death pension.  The RO determined that the 
appellant's family income exceeded the pension income limit 
for a surviving spouse with no dependents.  She was informed 
that her unreimbursed medical expenses were not enough to 
reduce her income to below the maximum annual rate, and that 
the amount she paid for "last expenses" could not be 
considered because her claim had been filed outside the 45-
day limit for such expenses.  Supplemental statements of the 
case issued in February 1999 and January 2000 also indicated 
that no last/funeral expenses could be considered to reduce 
the appellant's countable income because her claim had been 
filed over 45 days after the date of the veteran's death. 
There is no indication that the RO had the opportunity to 
consider the appellant's claim for non-service-connected 
death pension benefits in light of the findings set forth in 
VAOPGCPREC 1-2000.

We note that precedent opinions of the General Counsel are 
binding on the Board, pursuant to 38 U.S.C.A. § 7104(c) (West 
1991 & Supp. 1999).  Where there is a change in pertinent law 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies.  Karnas v. 
Derwinski, 1 Vet.App. 308, 312-313 (1991).  See also Baker v. 
West, 11 Vet.App. 163, 168 (1998).  This matter must 
therefore be returned to the RO so that the appellant's 
countable income for death pension purposes may be calculated 
in a manner that conforms to the holdings made in VAOPGCPREC 
1-2000.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is remanded to 
the RO for the following development:

1.  The appellant should be requested to 
furnish documentation of her last-illness 
expenses for the veteran that she 
actually paid during the annualized year 
following the submission of her claim for 
death pension benefits in May 1996.  
Specific reference should be made 
payments she has stated were made to 
Frederick Memorial Hospital, Dr. Perez, 
Dr. Colon, Dr. Kalaria, Dr. Middletown, 
and Dr. Cowen.  Further, the RO should 
inquire as to whether the appellant made 
payments for the veteran's burial 
expenses.  If so, documentation 
pertaining to those payments should be 
produced.

2.  Upon completion of the foregoing, the 
RO should again review the record and 
readjudicate the issue on appeal.  
Consideration should be given to the 
holdings 

made in VAOPGCPREC 1-2000.  If the 
benefit sought on appeal remains denied, 
the appellant should be furnished a 
supplemental statement of the case 
(SSOC).  The SSOC should include 
consideration of all pertinent evidence 
and set forth in detail the period during 
which the appellant's income was 
calculated to determine her eligibility 
for death pension, as well as the 
appellant's countable income during that 
period.  All reported income and 
unreimbursed medical expenses should be 
listed.  The appellant should given the 
appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  The purpose of this REMAND is 
to afford due process to the appellant.  The Board intimates 
no opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1999).


